      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 1 of 8                                   FILED
                                                                                                  2021 Jan-28 PM 01:11
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ROCHE DIAGNOSTICS                                 )
CORPORATION, et al.,                              )
                                                  )
                       Plaintiffs,                )
                                                  ) Civil Action No.: 2:18-cv-01479-KOB-HNJ
vs.                                               )
                                                  )
PRIORITY HEALTHCARE                               )
CORPORATION, et al.,                              )
                                                  )
       Defendants.

                                     MEMORANDUM OPINION

       In a status conference on October 21, 2020, the court requested that the parties in this

case submit letters pointing the court to previous briefs discussing whether the Defaulted

Defendants—Phillip Minga; Konie Minga; Priority Healthcare Corporation; Medpoint, LLC; and

Medpoint Advantage, LLC—have a right to a trial by jury on the issue of damages. The

Defaulted Defendants and Roche both did so. (Docs. 485, 486, 488). For the reasons explained

below, the court finds that the Defaulted Defendants are not entitled to a jury trial on the issue of

damages. The court also finds that it may proceed with a damages hearing as to the Defaulted

Defendants, even though the liability of the non-defaulted defendants has not yet been

determined. Further, the court sets the damages hearing—to be held exclusively by Zoom

because of the extenuating circumstances of the COVID-19 pandemic—for February 24, 2021, at

10:00 a.m.

       I.      Background

       On May 8, 2020, the court entered case-ending sanctions—a default judgment—against

five of the Defendants in this case—Phillip Minga; Konie Minga; Priority Healthcare
        Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 2 of 8




Corporation; Medpoint, LLC; and Medpoint Advantage, LLC. (Doc. 424). The court set a

damages hearing for June 16, 2020, ordered Roche to submit evidence to support the claimed

amount of damages, and ordered the Defaulted Defendants to submit any rebuttal evidence. (Id.).

         Roche submitted a brief and evidence regarding damages calculations (docs. 435, 436),

and Mr. Minga and the other Defaulted Defendants filed memoranda in opposition (docs. 439,

441).

         Shortly thereafter, the Defaulted Defendants filed for bankruptcy, and the court stayed the

case. (Doc. 446). On October 21, 2020, shortly after Defendants’ bankruptcy cases were

dismissed, the court lifted the stay. (Doc. 480). The court is now ready to proceed with a

damages hearing as to the Defaulted Defendants.

         In response to the court’s request for letters on the issue of entitlement to a jury trial, Mr.

Minga pointed the court to his Memorandum in Opposition to Plaintiffs’ Damages Claims (doc.

439), and Roche directed the court to a reply brief it filed in its September 2020 motion to

modify stay (doc. 470 at 6 n. 6). (Docs. 485, 488). In their letter, Defaulted Defendants Konie

Minga; Priority Healthcare Corporation; Medpoint, LLC; and Medpoint Advantage, LLC, joined

in Mr. Minga’s positions and arguments. (Doc. 486). 1

         In addition to addressing the issue of entitlement to a jury trial in his letter, Mr. Minga

raised the issue of whether damages can be determined on a bifurcated basis when liability and

damages have not yet been determined as to the non-defaulted defendants—arguing that the


         1
               Ms. Minga; Priority Healthcare Corporation; Medpoint, LLC; and
Medpoint Advantage join in Mr. Minga’s arguments in their letter. (Doc. 486). Throughout this
opinion, the court refers to Mr. Minga’s arguments for ease of reading. Mr. Minga’s arguments
are, however, joined by the other Defaulted Defendants, and the court’s analysis applies to all the
                                               2
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 3 of 8




question is related to the issue of his entitlement to a jury trial. He also argued for an in-person

damages hearing and discussed the standard of proof for determining damages. (Doc. 485).

Roche responded. (Doc. 488). Although the court did not ask the parties to address those issues,

the court addresses each of them briefly below.

        II.     Discussion

                A.      Right to Trial by Jury

        Under Federal Rule of Civil Procedure 55(b)(2), a court may conduct hearings—

preserving any federal statutory right to a jury trial—when it needs to “determine the amount of

damages” to “enter or effectuate a [default] judgment.” Defaulting parties do not have a right to a

jury trial under the Seventh Amendment; they only have a right to a jury trial if the underlying

federal statute provides for one. Henley v. Coosa Pines Golf Club LLC, 2011 WL 123228009, at

*5 n.5 (N.D. Ala. Feb. 15, 2011). See also In re Dierschke, 975 F. 2d 181, 185 (5th Cir. 1992)

(“[I]n a default case neither the plaintiff nor the defendant has a constitutional right to a jury trial

on the issue of damages.”) (internal quotations and citation omitted); Adriana Int’l Corp. v.

Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990) (“[A]fter a default judgment has been entered . . .,

a party has no right to a jury trial under either Fed. R. Civ. P. 55(b)(2), which authorizes a district

court to hold an evidentiary hearing to determine the amount of damages, or the Seventh

Amendment); Olcott v. Del. Flood Co., 327 F. 3d 1115, 1124 (10th Cir. 2003) (“Defendants do

not have a constitutional right to a jury trial following entry of default.”).




Defaulted Defendants.
                                                   3
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 4 of 8




       Here, the underlying federal statute is the Racketeer Influenced and Corrupt

Organizations Act (RICO). 18 U.S.C. § 1961 et seq. The RICO statute does not contain a right to

a jury trial outside of the Seventh Amendment.

       Mr. Minga states that “it is plainly within this [c]ourt’s discretion to grant the [sic] Mr.

Minga’s request for a jury trial as to damages based on his timely demand.” (Doc. 485 at 5)

(emphasis added). He points the court to a string of cases in which juries made damages

determinations. (Id.). Roche responds that “Defendants cite no case . . . in which a court has held

a jury trial on damages following the imposition of default judgment on RICO claims as a

sanction, much less one holding that a defendant has a right to a jury trial in such circumstances

as a matter of law.” (Doc. 488 at 2). Roche argues the Defaulted Defendants “surrendered their

right to proceed before a jury when they elected to undermine the integrity of the [court’s]

proceedings by ‘defraud[ing] both Roche and the court.’” (Id. at 2–3).

       While the court could, within its discretion, grant the Defaulted Defendants’ request for a

jury trial, the Defaulted Defendants are not entitled to a jury trial on the issues of damages. The

court will thus proceed with a bench hearing on the issues of damages.

               B.      Bifurcated Basis

       The court now turns briefly to the issue of awarding damages on a bifurcated basis. In his

letter to the court, Mr. Minga argues that “the damages determination as to the

defaulted Defendants must await a determination of liability as to all the Defendants.” (Doc. 485

at 1; see also Doc. 439 at pp. 2–4). Mr. Minga points the court to the Supreme Court’s decision

in Frow v. De La Vega, 82 U.S. 552, 554 (1872) and the Eleventh Circuit’s decision in Gulf

Coast Fans, Inc. v. Midwest Elecs. Imps., Inc., 740 F.2d 1499 (11th Cir. 1984) to support his
                                                 4
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 5 of 8




argument.

       In Frow, the Supreme Court stated that “a defaulting defendant has merely lost his

standing in court” and that “a final decree on the merits against the defaulting defendant alone,

pending the continuance of the cause, would be incongruous and illegal.” In Gulf Coast, Mr.

Minga argues, the Eleventh Circuit expanded “upon Frow’s applicability,” stating that it was

“incongruous and unfair to allow” a plaintiff to collect judgment from a defaulted defendant

when the jury might find a non-defaulted defendant to be liable. (Doc. 485 at 2); Gulf Coast

Fans, 740 F.2d at 1512.

       In response, Roche argues that Frow was displaced by Federal Rule of Civil Procedure

54(b). (Doc. 488 at 4 n. 4). The court agrees with Roche.

       Roche points the court to Int’t Controls Corp. v. Vesco, 535 F.2d 742, 746 n. 4 (2d Cir.

1976), in which the Second Circuit stated that “it is most unlikely that Frow retains any force

subsequent to the adoption of Rule 54(b),” as that rule sets out procedural rules for cases

involving multiple parties. In particular, Rule 54(b) provides that “the court may direct entry of a

final judgment as to one or more, but fewer than all, claims or parties only if the court expressly

determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). Roche argues that Gulf

Coast is distinguishable because in that case, the Eleventh Circuit found that the district court

had abused its discretion by not setting aside a default judgment. (Doc. 488 at 4 n. 4).

       Mr. Minga argues that because Roche requested in its Second Amended Complaint “an

order entering judgment in favor of Roche against Defendants, joint and severally,” (doc. 306 at

94), “the damages are the same, regardless of the defendant” and determining damages as to the

Defaulted Defendants would be premature and could lead to inconsistent results. (Doc. 485 at 3–
                                             5
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 6 of 8




4). For example, the Defaulted Defendants could pay damages while the non-defaulted

defendants are absolved of liability completely or the defaulted defendants could pay fewer

damages than the non-defaulted defendants. (Id. at 4). Mr. Minga argues that the possibility of

inconsistent results is “not cured by Roche’s non-committal stance of possibly abandoning the

pursuit of damages against the non-defaulted defendants.” (Id.).

        Generally, the best practice for courts is to avoid entering a final default judgment when

multiple, similarly situated defendants are in an action. “Courts have long expressed reluctance

to enter default judgment against a subset of defendants in a multiple-defendant action before the

action is concluded, given the possibility that the defaulting defendants and non-defaulting

defendants are similarly situated or, potentially, jointly liable.” Will-Burn Recording & Pub. Co.

v. Universal Music Group Records, 2009 WL 211082, at *1 (S.D. Ala. Jan. 26, 2009). Courts are

reluctant to enter default judgment because doing so can “risk inconsistent and incongruous

results in [the] litigation.” Id.

        Here, the court did not enter default judgment because of the Defaulted Defendants’

failure to plead or otherwise defend. Default judgment was entered as a case-ending sanction for

the Defaulted Defendants’ defrauding the court. And as Roche points out, “the Defaulted

Defendants’ liability is beyond dispute regardless of the factual record that underlies Roche’s

claims.” (Doc. 488 at 4 n.4). The Defaulted Defendants will not escape liability even if other

defendants in this case are found not to be liable. While the court would usually be reluctant to

enter final default judgment in a case with multiple defendants, here the court finds “no just

reason for delay” in determining damages as to the Defaulted Defendants and entering final


                                                 6
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 7 of 8




judgment. If liability is ultimately imposed on the non-defaulted Defendants, any amount paid by

the Defaulted Defendants would offset what the other Defendants owe.

                C.     In-Person v. Zoom Hearing

         Mr. Minga requests that if the court proceeds with a damages hearing, the court hold an

in-person hearing. (Doc. 485 at 5). Mr. Minga argues that a non-jury hearing requires the court to

“make findings of fact and determinations as to credibility” and such findings and determinations

are not suitable for a virtual hearing. (Id. at 6). While this court generally prefers in-person

proceedings, the COVID-19 pandemic has forced the court system to be flexible. The court has

held countless virtual proceedings during the pandemic and is capable of assessing the evidence

regarding damages and credibility in this case at a virtual hearing.

                D.     Standard for Determination of Damages

         Lastly, Mr. Minga argues that Roche must prove damages by reasonable

certainty by introduction of admissible evidence through witnesses. (Doc. 485 at 6). Mr. Minga

asserts that he has a right to cross examine those experts and witnesses. (Id.). In response, Roche

argues that it “need only to put forth enough evidence to assure this Court that ‘there is a

legitimate basis for any damage award it enters.’”(Doc. 488 at 3) (quoting Cabbil v. Resource

Horizons Grp., LLC, 2015 WL 1840476, at *2 (N.D. Ala. Apr. 22, 2015)). The court agrees with

Roche.

         The Eleventh Circuit has held that “[d]amages may be awarded only if the record

adequately reflects the basis for award via ‘a hearing or a demonstration by detailed affidavits

establishing the necessary facts.’” Adolph Coors Co. v. Movement Against Racism & the Klan,

777 F. 2d 1538, 1544 (11th Cir. 1985) (quoting United Artists Corp. v. Freeman, 605 F.2d 854,
                                               7
      Case 2:18-cv-01479-KOB-HNJ Document 534 Filed 01/28/21 Page 8 of 8




857 (5th Cir. 1979)). The language of Federal Rule of Civil Procedure 55(b) is permissive,

stating that “[t]he court may conduct hearings or make referrals—when, to enter or effect

judgment, it needs to . . . determine the amount of damages.” A court “has an obligation to assure

that there is a legitimate basis for any damage award it enters.” Anheuser Busch, Inc. v. Philpot,

317 F.4d 1264, 1266 (11th Cir. 2003). The court may either hold a hearing that “meaningfully

inform[s] the judgment” or it may utilize “mathematical calculations” and “detailed affidavits” to

determine the appropriate amount of damages. Adolph Coors, 777 F.2d at 1544. Here, the court

has chosen to hold a hearing. How it conducts such a hearing is up to the court.

       For the reasons explained above, the court finds that the Defaulted Defendants are not

entitled to a jury trial on the issue of damages. The court finds that it may proceed with a

damages hearing as to the Defaulted Defendants, even though the liability of the non-defaulted

defendants has not yet been determined. Lastly, the court sets the damages hearing—to be held

exclusively by Zoom because of the extenuating circumstances of the COVID-19 pandemic—for

February 24, 2021, at 10:00 a.m.

       DONE and ORDERED this 28th day of January, 2021.



                                                      ____________________________________
                                                      KARON OWEN BOWDRE
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
